Per Curiam,
Mason, Chief Justice.
The main question presensented by this case is whether a grocery license is assignable. It is justly contended that if the license law is merely a revenue pleasure *200there is no good reason why the assignee of a grocery should not have the benefit of a license obtained by the assignor. But revenue is not the sole object of the license law. for if so then every one would have been, permitted to set up a grocery upon paying the amount fixed by law. This is, however only one of the requisites preparatory to obtaining the license. He must in addition thereto give bond to keep an orderly house, &c. Now, if the person obtaining such a license may assign the same, he certainly cannot assign the bond so as to render the securities therein liable, without their consent, for the misconduct of the assignee. The requirement of the statute in relation to the bond and securities would be entirely evaded, if such assignment were permissible.
It is contended that Lewis was a mere agent or servant of Waitman in this case. We see no evidence in the record sufficient to justify such a conclusion. The contents of the grocery were absolutely sold by Waitman to Lewis, and the other provisions of the contract related merely to the mode of payment. Lewis was to have the sole control of the property, subject only to the condition that if he removed them from Trenton the price he was to pay for them was to be due immediately. The plaintiff in error seems to have had no illegal intention, but he has been misled into a transaction which has rendered him liable to the penalty of the law. We have no power to pardon the of-fence, however fully we may be convinced that it was not committed wilfully.
Judgment affirmed.